Citation Nr: 1127686	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1962 to June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In a July 2009 decision, the Board denied the claim to reopen.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Order, the Court granted a Joint Motion for Remand (JMR), vacating the Board's July 2009 decision and remanding the issue to the Board.  In a June 2010 decision, the Board reopened the claim and remanded the appeal for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a November 2010 letter, the Veteran's then-representative advised the Board of the revocation of representation, indicating that the Veteran has been appropriately notified by the local office.  In a subsequent November 2010 letter, the Veteran indicated that the representative no longer has power of attorney.  In subsequent correspondence to the Veteran and his then-representative, the Board notified the then-representative that the motion to withdraw must comply with Rule 608 of the Board's Rules of Practice.  38 C.F.R. § 20.608 (2010).  
In a May 2011 letter to the Veteran, the Board referred to the motion to withdraw and the Veteran's demonstration of actual knowledge of that motion and granted to motion of the then-representative to withdraw.  Before the Board could proceed with the review of the appeal, it was necessary to clarify the Veteran's wishes for representation.  In a June 2011 response to the Board, the Veteran indicated that he wished to represent himself.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

Tinnitus was not manifested during service or for many years thereafter, and is not otherwise related to such service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in October 2003, May 2006, and January 2008 letters and the claim was readjudicated in a September 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, VA outpatient treatment records, Social Security Administration records, VA examinations, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Tinnitus

The Veteran is claiming service connection for tinnitus as a result of his time in service; specifically, he asserts that his current tinnitus is the result of noise exposure during service.    

The Social Security Administration records pertain to diagnoses of coronary artery disease and iron deficiency; there is no evidence of complaints, treatment, or a diagnosis of tinnitus in the records.  

The Veteran's June 1961 induction physical examination is negative for evidence of complaints, treatment, or diagnosis of tinnitus.  His service treatment records include a November 1961 letter from the Veteran in which he noted that he was currently in the reserves and whenever he gets a cold it "settles in [his] ears."  He referred to a medical history form he had previously prepared as part of his induction physical examination and asked if he could fill out another one because he had been instructed to answer "no" regarding a history of illness, but he knew "[he'd] had a lot of things."  In a November 1961 Report of Medical History form characterized as "Supplemental Information" completed later that month, the Veteran endorsed a history of "ear, nose and throat trouble," repeating what he reported in his earlier letter; that when he gets a cold it "settles" in his ear.  The examiner noted recurrent otitis media with drainage; hearing good between bouts.  

On a May 1962 Report of Medical History, the Veteran reported "ear trouble" when he got a cold.  The examiner noted "occ[asional] ear infections not this last year N[ot] C[onsidered] D[isabling]."  The report of the May 1962 physical examination was silent for any complaints, treatment or diagnoses of tinnitus on that examination.  No defects were noted.  Reports of a June 1968 separation physical examination and May 1969 reenlistment examinations are negative for evidence of complaints, treatment, or diagnosis of tinnitus.   

In his October 2003 initial claim, the Veteran reported that tinnitus began in 1988.  

Post-service VA outpatient treatment records dated in November 2003 demonstrate that the Veteran sought treatment for a cold, indicating, that he could not hear anything from his right ear and he was experiencing a "lot of ringing in the right ear."  

The Veteran underwent a VA examination in September 2004 at which time he reported experiencing ringing of the ears, which had a gradual onset.  He reported a history of noise exposure during service as an aircraft mechanic and three years of post-service occupational noise exposure as a line mechanic in an aircraft factory.  The examiner reviewed the Veteran's service treatment records and noted his report of recurrent aural fullness and ear drainage with colds in 1961 and the notation on his physical examination of otitis media, not tinnitus.  The examiner noted the November 2003 VA outpatient treatment record in which the Veteran reiterated complaints of a cold, as well as experiencing tinnitus for the past 1.5 days.  The examiner noted that there were no complaints or treatment for tinnitus from mid-December 2003 to June 2004.  Upon examination and review of the claims file, the examiner diagnosed the Veteran with tinnitus, however, opined that it is unlikely that the Veteran's tinnitus condition is related to a paint remover explosion that occurred during service.  

In a November 2005 statement, R.S., a fellow serviceman, reported that he and the Veteran served in the Gulf of Tonkin during Vietnam on the USS Kitty Hawk CV 63.  R.S indicated that he and the Veteran were exposed to very high pitched noise from jet engines without the use of hearing protection.  

In February and May 2006 statements, the Veteran indicated that he was exposed to high powered jet aircraft during service on the USS Kitty Hawk, which caused him "discomfort of ringing in the ears over the last 10 years."  

As noted in the JMR, the only reported noise exposure considered by the September 2004 VA examiner was the paint remover explosion; however, the Veteran did not contend that the explosion was the cause of the claimed tinnitus. 

Pursuant to the Board remand, the Veteran was afforded a VA examination in June 2010 at which time he reported that he has constant ringing in his ears, which had a gradual onset.  He reports that his current condition affects his conversations; however, there is no effect on his occupational functioning.  The Veteran reported that he was exposed to aircraft and shipboard noise while in service as a hydraulics technician, indicating that he occasionally wore hearing protection.  The Veteran reported some post-service occupational noise exposure while working as an assembly line mechanic.  He denied post-service recreational noise exposure.  

Upon examination and review of the claims folder, the examiner diagnosed the Veteran with mild to moderate bilateral sensory neural hearing loss and constant tinnitus, which is likely due to the same cause as the Veteran's hearing loss.  The examiner noted the Veteran's statement in May 2006, in which the Veteran asserts that the cause of the current ringing in his ears was jet aircraft noise between 1967 and 1968.  The examiner notes that throughout the Veteran's service there was no complaint of tinnitus despite the hearing tests being performed.  The Veteran's hearing was shown to be normal at separation and normal as per VA criteria in September 2004.  His hearing has deteriorated between 2004 and the current examination, from normal as per VA criteria to moderate hearing loss, extending from 1-8 kHz without recovery.  The examiner opined that extent and progression of this hearing loss from normal at separation from service is not consistent with damage due to noise exposure ending by 1968.  The examiner opined that the Veteran's tinnitus is most likely due to the same cause as this hearing loss.  Considering the Veteran's record, with the extent and progression of his hearing loss, it is unlikely that the Veteran's constant tinnitus is due to noise exposure in service.     

The Board notes the Veteran's contentions that he was exposed to loud noise during service and his claim that his current tinnitus is related to service.  His recitation of his symptoms that had a gradual onset post-separation from service is accepted as true.  To the extent that the Veteran may be competent to report the diagnosis of tinnitus (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), the Board finds his assertions outweighed by the detailed opinion provided by the June 2010 VA examiner who discussed the Veteran's in-service and post-service history and opined that it was not related to service.  

The Board further notes that the Veteran has not argued that he experienced continuity of symptomatology since service.  On his initial claim, he reported the onset of tinnitus in 1988.  At both VA examinations, he didn't give a specific date of onset but noted it was "gradual."  In statements in February and May 2006, he reported ringing in the ears for the past 10 years.  The Veteran and a fellow service member both provided statements regarding noise exposure in service, but did not assert that tinnitus began at that time.  Thus, there is no competent evidence that tinnitus began in service.  Savage, 10 Vet. App. at 495.

In light of the aforementioned, the Board concludes that service connection for tinnitus must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


